Citation Nr: 0941357	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  07-28 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the cervical spine.

2.  Entitlement to service connection for status post 
surgical repair of the thumbs, bilaterally.


REPRESENTATION

Appellant represented by:	Joseph Carter, Esquire


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran had active duty from August 1973 to January 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2005 and April 2006 decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

1.  No service entrance physical examination report is of 
record.

2.  The service treatment records are entirely negative for 
any documentation of an injury to the cervical spine or 
diagnosed disorder of the cervical spine in service, and any 
currently diagnosed disabilities of the cervical spine, to 
include degenerative joint disease, are not etiologically 
related to the Veteran's honorable active service or any 
incident therein, or to a service connected disorder.

3.  The evidence clearly and unmistakably establishes that 
prior to entering service in August 1973, the appellant had 
undergone surgery on both thumbs in May 1973 to treat chronic 
subluxation. 

4.  The evidence clearly and unmistakably fails to reveal any 
indication of in-service aggravation of any pre-existing 
thumb condition.


CONCLUSIONS OF LAW

1.  A disability of the cervical spine was not incurred in or 
aggravated by active service, may not be presumed to have 
been incurred in service, and is not secondary to any 
service-connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107 (West 2002); 38 C.F.R. §§, 3.303, 3.304, 
3.307, 3.309, 3.310 (2009).

2.  Service connection for status post surgical repair of the 
thumbs, bilaterally, is not warranted.  38 U.S.C.A. §§ 1110, 
1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements)

The Board finds that with respect to the Veteran's service 
connection claims, the VCAA duty to notify was satisfied by 
letters sent to the Veteran in September 2005 and January 
2006.  The letters addressed all required notice elements and 
were sent prior to the initial unfavorable decisions issued 
by the agency of original jurisdiction (AOJ) in November 2005 
and April 2006, respectively.

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his claim.  19 
Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.  This specific notice was not provided to the 
Veteran in this case.  However, inasmuch as the service 
connection claims being adjudicated on the merits herein are 
being denied, the matter of the receipt and timeliness of 
this notice is moot and the Board finds no prejudice to the 
Veteran in proceeding with the present decision.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records (STRs) and 
other relevant treatment records and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

Initially, the Board observes that the Veteran's STRs may not 
be entirely complete in this case.  Even prior to the 
enactment of the Veterans Claims Assistance Act of 2000, the 
United States Court of Appeals for Veterans Claims (Court) 
had held that in cases where a Veteran's service treatment 
records were unavailable/incomplete, through no fault of the 
Veteran, there was a "heightened duty" to assist the veteran 
in the development of the case.  See generally McCormick v. 
Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  

Here the file contains the Veteran's available STRs, post-
service private and VA medical records and medical 
statements, and lay statements.

The Board finds that a Remand is not required and there is no 
duty on the part of VA to provide a medical examination in 
this case or request a nexus opinion, because as discussed in 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
Veteran has been advised of the need to submit competent 
medical evidence indicating that he has the disorders 
claimed, and further substantiating evidence suggestive of a 
linkage between his period of active service and the 
currently claimed disorders.  The Veteran has not done so, 
and no evidence thus supportive has otherwise been obtained.  
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the Veteran under 
the VCAA, does not contain competent evidence to suggest that 
the Veteran has bilateral thumb disorders and a disability of 
the cervical spine which were incurred in or aggravated by 
service, or in the case of the disability of the cervical 
spine, is secondary to a service-connected disorder.  Given 
these matters of record, there has been no competent evidence 
presented indicating that "the disability or symptoms may be 
associated with the claimant's active military . . . 
service." 38 U.S.C.A § 5103A(d); cf. Charles v. Principi, 16 
Vet. App. 370 (2002).  Thus, the Board finds that the 
information and competent medical evidence of record, as set 
forth and analyzed below, contains sufficient competent 
medical evidence to decide the claim and that under such 
circumstances, there is no duty to provide an examination or 
to obtain a medical opinion.  38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that as to the claims being decided herein on 
appeal, all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Factual Background

The Veteran filed a service connection claim for a disability 
of the cervical spine in July 2005 and a claim for a 
bilateral thumb condition in December 2005.  

Private medical records dated in May 1973, prior to the 
Veteran's service enlistment, reflect that he underwent 
surgery of both hands, described as repair with Palmaris 
longus and grafts, to treat bilateral chronic subluxation of 
the carpal-metacarpal joints of the thumbs of both hands.   

The STRs reflect that in 1973, soon after enlistment, the 
Veteran sustained a disability identified by a physical 
examination board (PEB) as peripheral neuropathy secondary to 
impingement of the right axillary nerve with deltoid 
paralysis and possible involvement of the radial nerve in 
posterior cord syndrome.  In December 1973, the PEB 
determined that the aforementioned diagnosis was incurred in 
and due to active duty service and acknowledged that it might 
be permanent.  The Veteran was retired from service due to 
medical disability in January 1974.

A VA examination was conducted in June 1974 at which time the 
Veteran reported that during basic training he had been 
carrying a field pack for a couple of hours and developed 
loss of power and feeling in the right arm with accompanying 
pain, for which he was treated and ultimately discharged.  On 
examination, he complained of right shoulder weakness and 
pain.  There was no mention of any symtomatology related to 
the thumbs or cervical spine.  A diagnosis of peripheral 
neuropathy with partial paralysis of the right axillary nerve 
and the right long thoracic nerve was made.  

By rating action of July 1974, service connection was 
established for a right arm condition (characterized as 
peripheral neuropathy secondary to impingement of the right 
axillary nerve with deltoid paralysis and possible 
involvement of the radial nerve in posterior cord syndrome), 
for which a 40 percent evaluation was assigned effective from 
January 1974.  

VA records dated in 1988 indicate that the Veteran had 
complaints of pain and dislocation of both thumbs and gave a 
history of congenital dislocation of the thumbs.  An entry 
dated in April 1988 noted that the Veteran had undergone 
thumb joint reconstruction about 14 years previously (about 
1974) and when seen, he had complaints of pain and 
dislocation of the thumbs.  Bilateral thumb arthritis was 
diagnosed.  A report dated in April 1988 reflects that 
conservative management with splints was recommended, which 
the Veteran refused.  Bilateral thumb arthritis was diagnosed 
again in April 1989.  An undated X-ray film report revealed 
evidence of moderately severe osteoarthritis of the thumbs 
with partial destruction of the bone bilaterally.

Private medical records indicate that the Veteran was treated 
for a diagnosis of cervical strain in May and June 1999.  The 
Veteran's medical history indicated that he had undergone 
bilateral hand surgery and had sustained a right shoulder 
injury.  The records reflect that the Veteran complained of 
neck pain during the past year.  The diagnoses included 
probable chronic cervical strain and possible left carpal 
tunnel syndrome (CTS).  

Records from the South Georgia Medical Center reflect that 
the Veteran was involved in a motor vehicle accident (MVA) 
which occurred in late January 2000, following which he was 
treated in the emergency room for complaints of right hip and 
neck pain and headaches.  The diagnoses included neck strain 
due to a MVA.  Also on file is a private evaluation report 
dated in February 2000 reflecting that the Veteran had a 
history of occasional neck pain for the past 5 years, which 
had intensified during the past week.  Diagnoses of 
degenerative joint disease (DJD) and spasms of the cervical 
spine at C-1 through T-1 were made. 

Private medical records of Dr. W. dated in 2001 and 2002 
indicate that the Veteran had a history of neck pain and arm 
numbness and was status-post a second MVA which occurred in 
late January 2001.  A myelogram of the cervical spine 
performed in February 2001 revealed degenerative changes and 
osteophytes of the cervical spine as well as left sided disc 
bulge at C6-7.  X-ray films taken of the right shoulder in 
June 2001 were normal.  A September 2002 record noted that 
the Veteran had shoulder pain which was secondary to right 
C4-5 disc herniation.  

Private medical records of February 2003 reflect that X-ray 
films of the right shoulder showed no definite bony or 
articular abnormality.  Right shoulder bursitis was diagnosed 
in April 2005.

Private medical records from St. Joseph's Hospital dated in 
2005 indicate that the Veteran had complaints of back and 
neck pain after a long bus ride.  A history of chronic neck 
pain and an old back injury was noted.  X-ray films revealed 
degenerative joint disease (DJD) of the cervical spine and 
cervical spondylosis from C4 through C6.  A diagnosis of 
cervical and lumbar pain, acute exacerbation of a chronic 
problem, was made.

VA records dated from 2003 to 2005 reference complaints of 
neck pain and diagnoses of degenerative changes of the 
cervical spine; they are entirely negative for any diagnoses 
relating to any hand disorder, but mention a surgical history 
of bilateral floating thumbs.   

On file is a private medical report of Dr. P. dated in 
January 2006.  The Veteran gave a history of undergoing 
surgery due to congenital dislocation of the thumbs in 1973.  
He reported having problems with the thumbs ever since, worse 
since about 2004.  Bilateral thumb CMC arthritis status post 
previous stabilization procedure was made.   

VA records dated in April 2006 indicate that X-ray films were 
taken of the cervical spine in conjunction with the Veteran's 
complaints of pain in the neck radiating into the left arm.  
The X-ray films revealed multilevel degenerative 
osteochondrosis. 

Private medical records of Dr. S and Dr. F dated from 2005 to 
2007 reflect continued treatment for neck and back pain and 
complaints of symptoms of pain in both hands.  VA records 
dated in 2007 also reflect continued complaints of back and 
neck pain and indicate that the Veteran had a herniated disc 
in the cervical spine.  

In a statement provided in 2007, the Veteran indicated that 
at the time he was treated during service, he was told that 
his right arm pain and problems were emanating from his 
cervical spine and indicated that several doctors who treated 
him after service believed the same.  The diagnoses included 
severe pain in the cervical area with limitation of motion 
and pain in both shoulders and wrist joints.  

A VA examination of the right arm was conducted in July 2008 
at which time the Veteran reported sustaining injuries to the 
cervical spine and upper radicular nerve group as a result of 
a fall while on a training exercise during service.  The 
Veteran complained of pain in the neck and hands and of 
weakness and numbness of the right hand.  The diagnoses 
included severe peripheral neuropathy in the right upper 
extremity and partial paralysis of the right maxillary and 
long thoracic nerves, secondary to paralysis of the upper 
radicular group of C5 and C6; and severe pain in the cervical 
area with limitation of movement and pain in the shoulders 
and wrists.  

Three lay statements were added to the record in 2008, none 
of which relates to the Veteran's service connection claims 
for a disability of the cervical spine or the hands/thumbs.  
Also received was a lay statement from the Veteran that 
reiterated statements and contentions previously made. 

Essentially, no information was provided in the July 2008 
examination report or in the aforementioned lay statements 
pertaining to the Veteran's service-connection claims (hence 
no SSOC was prepared which included this evidence).  

Legal Analysis- Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection for certain enumerated diseases, including 
arthritis, may also be established on a presumptive basis by 
showing that the disability manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In a case such as this where it appears that STRs are 
possibly incomplete, the Board's obligation to explain its 
findings and conclusions, and to consider carefully the 
benefit-of- the-doubt rule, is heightened.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992). The Board must point out; however, 
the O'Hare precedent does not raise a presumption that the 
missing medical records would, if they still existed, 
necessarily support the claim. Case law does not establish a 
heightened "benefit of the doubt," only a heightened duty of 
the Board to consider the applicability of the benefit of the 
doubt, to assist the claimant in developing the claim, and to 
explain its decision when a Veteran's medical records are 
incomplete.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

	A.  Cervical Spine

The Veteran maintains that a disability of the cervical spine 
was incurred at the same time that he suffered a right arm 
injury, during service in late 1973.  In the alternative, he 
contends that a disability of the cervical spine was 
sustained secondary to the service-connected right arm 
disability.

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In this case, Hickson element (1), evidence of the currently 
claimed disability, has been established as evidenced by a 
diagnosis of degenerative osteochondrosis of the cervical 
spine made in 2006, among other diagnosed conditions.  

With respect to Hickson element (2), although the Veteran 
contends that he sustained a neck injury in service, at the 
same time the right arm was injured, there is no evidence of 
any neck injury in the STRs.  While the STRs may not be 
entirely complete, the neck/cervical spine was not implicated 
in any way as part and parcel of the Veteran's disabling 
condition of the right arm leading to his medical retirement, 
nor was there any mention of an injury to the cervical spine 
or diagnosis of a neck/cervical spine disability in the 
available records.  In essence, all of that evidence 
indicates that the Veteran injured only his right arm in 
service and none of the contemporaneous evidence references 
any neck/cervical spine involvement.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the Veteran).  

A review of the evidence shows that it was not until 1999, 
that the Veteran first reported having problems relating to 
the neck/cervical spine and at that time, he gave a 1-year 
history of these symptoms and did not report injuring the 
neck/cervical spine during service.  It was not until after 
he sustained two motor vehicle accidents in 2000 and 2001, 
both of which resulted in neck injuries, that the Veteran 
filed a service connection claim for a disability of the 
cervical spine.  While a Veteran is generally considered 
competent to describe an injury sustained in service, the 
credibility of the lay account provided by the Veteran is 
contradicted by STRs which fail to substantiate the claimed 
neck injury and do not reflect that the Veteran had any neck 
problems during service and medical records indicating that 
the Veteran's neck problems were not reported until more than 
20 years after his discharge from service.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 
F.3d 1331 (Fed.Cir. 2006).  In this case, the actual STRs and 
post-service medical evidence are more reliable, in the 
Board's view, than the Veteran's unsupported self-interested 
assertions.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (personal interest may affect the credibility of the 
evidence).  

The Veteran reports chronicity of neck symptomatology since 
an injury reportedly sustained in service.  However, the 
Board has already rejected the Veteran's reports of an in-
service neck injury as lacking credibility.  Moreover, the 
earliest documentation of any cervical spine symptomatology 
post-service was not shown until 1999, more than 20 years 
after his discharge, at which time the Veteran did not give a 
history of any neck injury in service or of continuity of 
symptomatology since that time.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Accordingly, chronicity and continuity of 
a back disorder since service is not established.  38 C.F.R. 
§ 3.303(b) (2008).

Turning to Hickson, element (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability, there has been no competent evidence or opinion 
presented for the record which establishes or even suggests 
that an etiological relationship exists between the Veteran's 
claimed disability of the cervical spine initially diagnosed 
more than 20 years after service and the Veteran's period of 
active service.  See McManaway v. West, 13 Vet. App. 60, 66 
(1999) (holding that, where there is assertion of continuity 
of symptomatology since service, medical evidence is required 
to establish "a nexus between the continuous symptomatology 
and the current claimed condition"), vacated on other grounds 
sub nom.  McManaway v. Principi, 14 Vet. App. 275 (2001); 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488 (1997).  In a statement provided in 2007, the 
Veteran indicated that at the time he was treated for a right 
arm injury during service, he was told that his right arm 
pain and problems were emanating from his cervical spine and 
indicated that several doctors who treated him after service 
believed the same.  However, there is no documented evidence 
of record which supports that statement.  The Court has held 
that hearsay medical evidence, as transmitted by a lay 
person, is not adequate because the connection between what a 
physician said and the lay person's account of what the 
physician purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  See also 
Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).

The Veteran has presented his opinion that his current 
cervical spine disability is either related to his service or 
is etiologically related to a service-connected disorder.  
However, this opinion lacks probative weight.  See Nieves-
Rodriquez v. Peake, 22 Vet.  App. 295 (1998).  He has not 
demonstrated that he has any expertise to render such an 
opinion and the opinion is not consistent with the objective 
evidence of record, which does not suggest a relationship 
between his current neck disorder and either his service or 
his service-connected right arm disability.  The Veteran has 
also not provided any rationale or basis for his opinion that 
his neck disability is either due to his service or to his 
service-connected disorder of the right arm.  See Davidson v. 
Shinseki, ---F.3d---, 2009 WL 2914339 (Fed. Cir.); Jandreau 
v. Nicholson, 492 F.3d 1372 1377 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Essentially, the weight of the competent and probative 
evidence is against a finding that the Veteran's claimed 
disability of the cervical spine is related to service or to 
any service-connected disorder.  Accordingly, the Board finds 
that the preponderance of the evidence is against the 
Veteran's service connection claim.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is 
therefore denied.

	B.  Bilateral Hands

The Veteran has claimed entitlement to service connection for 
residuals of surgery to both thumbs.  He reports that he had 
surgery on both thumbs in 1973 prior to enlisting in service 
and maintains that his thumb conditions were aggravated by 
having to dismantle and reassemble his gun during service.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2009).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2009).  
"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
[noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence"].  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable."  See Cotant v. 
West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 
Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003 
(July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).  The Court has held, however, that this 
presumption attaches only where there has been an entrance 
examination in which the later complained-of disability was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted 
that "[u]nder the language of [38 U.S.C. § 1111], VA's burden 
of showing that the condition was not aggravated by service 
is conditioned only upon a predicate showing that the 
condition in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, 
however, still governed by the presumption of aggravation 
contained in 38 U.S.C. § 1153 [as opposed to that applicable 
under 38 U.S.C. § 1111 where the complained of condition was 
not noted on entrance into service].  This statute provides 
that a pre-existing injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2009).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2009).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2008).

Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease. Furthermore, temporary or intermittent flare-ups of 
a pre-existing disease during service are not sufficient to 
be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, worsens.  
See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

In this case, while there is no service entrance examination 
on file, the evidence clearly and unmistakably establishes 
that the Veteran underwent surgery on both thumbs due to 
subluxation in May 1973, just prior to his service enlistment 
in August 1973.  The May 1973 surgical report is on file and 
confirms that the Veteran had a disability of both thumbs 
prior to enlistment and the Veteran does not contend 
otherwise.  Consequently, as there is clear and unmistakable 
evidence that disabilities of the thumbs pre-existed the 
Veteran's entry into service, and to this extent the 
presumption of soundness is rebutted.  See 38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2009.

The crux of this case therefore revolves around whether there 
is clear and unmistakable evidence that the Veteran's thumb 
disabilities were not aggravated during service.  See 
VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

The Veteran argues that his thumb conditions were aggravated 
by having to dismantle and reassemble his gun during his 
period of service.  The file contains positively no evidence 
which supports this contention or even suggests a chronic 
worsening of the Veteran's thumb disorders during service.  
In this regard, the Veteran was in service for not even 5 
months, during which time there were no complaints documented 
or diagnoses made pertaining to the thumbs.  Upon VA 
examination conducted in June 1974, just months after his 
medical discharge, the Veteran had no complaints relating to 
the thumbs.

Post-service, it was not until 1988, more than a decade after 
the Veteran's discharge from service that he initially 
complained of pain and dislocation of both thumbs and 
bilateral thumb arthritis was diagnosed.  

Most recently, the file contains a January 2006 medical 
statement of Dr. P. indicating that the Veteran reporting 
having thumb problems since the 1973 surgery and diagnosing 
end stage degenerative changes of the CMC joints bilaterally.  
There was no comment made as to whether the bilateral thumb 
disorder was worsened by his service.  

While the Veteran has rendered his opinion that his brief 
period of service aggravated his thumb disorder, the weight 
of the evidence of record does not support this conclusion, 
particularly the records of his service, which make no 
reference to his bilateral thumb disorder.  See Davidson, 
supra; Jandreau, supra, and Buchanan, supra.  Because of the 
silence of the service records, his assertions concerning a 
worsening during that service are not credible.  Therefore, 
the preponderance of the evidence weighs against a finding of 
aggravation.  

In this case, the Board concludes that the record, viewed as 
a whole, shows by clear and unmistakable evidence that the 
Veteran's thumb disabilities pre-existed service and were not 
aggravated during service.  Thus, service connection is not 
warranted.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for a disability of the 
cervical spine is denied.

Entitlement to service connection for status post surgical 
repair of the thumbs, bilaterally, is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


